Title: From Thomas Jefferson to St. George Tucker, 8 December 1808
From: Jefferson, Thomas
To: Tucker, St. George


                  
                     Dear Sir
                     
                     Washington Dec. 8. 08.
                  
                  What I now write is confidential for yourself, at least that it comes from me. I inform you with sincere grief that the Senate has negatived the nomination of mr Harrison. on what particular ground I am not informed. I learned that two objections would be made 1. the emploiment of mr Taylor a federalist in the office. 2. it had become known or understood that mr Harrison meant to make a particular disposition of the emoluments. I took every private occasion in my power of obviating both these objections in conversation with individuals of the body, and learned the issue with much mortification. mr Harrison’s commission remains good till the 3d. of March. if you could find any other unexceptionable character, republican, who has the same dispositions with mr Harrison, & the secret can be kept, the blot may yet perhaps be covered. but the secret should be inviolably kept between him & yourself till the term of confirmation. I salute you with friendship & respect.
                  
                     Th: Jefferson
                     
                  
               